OFFICE   OF THE   AlTQRNEY     GENERAL   OF   TEXAS
                              AUSTIN




Honorsblr 5. 1. fia8hburn
County Auditor
Her.r~~oounty
Hourrton,Texer
Daar Sir:                   opinion ao. o-
                            it.: Should a




                                                   r to l
                                                        rp p a int.6
                                                  Of ml4    oourt.
                                                 l abore   ratter




                             said atdoter provider that an
                            hall reoeivo certain fee8 for
                            dome, and Artida   2326 therid
                            owing proririont

                       ial rborthand reporter 8i each
     JuaioioJ,dlstriat in this State anU the Offb3ial
     ahorthaad reporter of esoh oouaty oourt, either
     oivil or oridnal,     in thir State, #hall rooairr
                                                                  789




Honorable       H. L. Washburn, Page 2


       a salary of $2,100 par annum, In addition to
       the ooappclnaatloufor tranaoript fees as
       proribs& for in this Aot.   Suoh salary ohs&l
       be paid monthly by tho Commiaalonera~ Court
       of th0 County, out 0r the gbnaral fund of
       the oounty  on the oartlfloataof tho dotriot
       JUaa;O   l*

          Artiola 232bo   of aald l$atutoa  proribaa   that the
offlolal shorthand reportor   of eaoh Dlatrlot    Court in aaoh
oounty having a population in lx o o a oif 290,000 shall
rooairoa salaryof $3~600~00     par annum In addition to
the oompu4a6tlon for tranooript          fear.
          Artiolr 2324 of l6ld ltatutsa provibes  that the
offioial oourt reporter shall attend all aeoalonaof the
Court, taka shorthand note8 of 8ll t88tlmnJ OffertM, ~to-
gother with all objootionr thuato, rulings md remrkr
by the Court, pnemne    said notoa and mnke transorlpt of
aaid erldenoe upon applioation thorefor.
            3b Texas Jurlaprudenoe, Seotlon 155, RaGa bob
is as follaar
            The appolntaant of a bputy    who 10 not
       within tho oonatituti05al    ~lalona,  and whloh
       10 not for a partloular bur tlon of tlma, ia
       ooextenalvo in &ration with the tumre of MO
       offloer appointing him, and, unloaa sooner rm-
       mred, ho holds until thr mplratlon 0r tho
       offloar*s term, an& oeaaea to ho14 at that
       tlma unless ho is reappointed.*
                In the oaaa of Trinkle VS. State, 127 9. W.
1060, the Court of Criminal Appeals of Texas, in paoaiB&
UpOn   the validity Of an indietmOnt signed a8 fOrmtIM
by one C. A, Green who wae alleged to have been a (Ieputy
sheriff at the time the same was signed and roturnod,
                                                              790




Honorable H. L. kWhburn, Pago    3




held that sold Croon was not a deputy lherlff at sold
time under the SoUowing faota, to-wit: L. A. Eatoh
toatlflea that ha was ahorlff aad appolutod Green
daputp aherlff on #ommbar 2&e 1906; that Graaa quall-
fled as luoh and had oontlnuod to lo tas luoh @for
alnoa) that ha, Latoh, was raaleoted *harIfTin Norom-
bar,~l908,but bi4 not raooniaaion Graan as doput?,
and that Onan has boon sotin     undar the ort~inal
lppoint5mit. Tha Court of OriJnal Appaala hald
that Grean~a appoiutmant as daputJ aharlff OeOOed to
be sffeotlra at tha end of tha term of sold Latoh
as aharlff.
          In the *a00 0r Finbla        ot al vs. rlallowag,
2b6 S. w. 681 the Court woo 800 L        with the d&t of
a 6eplltrPUbliO n-r     to rotaln      his OffiQO MdOP
g~~~~~t~ub~,~~*~f~~                     $,g:
anothor bputx.   The ti0U.t hold that #B id
                                          l&QOinhOlit
was not for a partloetar duration of tlma, and, un-
lass tho oommioaloa of said deputy woo ravekod or
otharwlas auaullod, it us aloar thet  ha would oou-
tlnua ooextoaairoly in dumtion with the term of
offioe Of WI public waId@ar.
            Xa tho oaaa of Tamall vs. Sparks, 135 6. 1.
519   tha Suprama Court of Toua was dosling  with the
right   of,the than Attorney Canare of Tens to ontar
into a oontraot ulth one Johu L.+Torrrll to patio=
lagal lerrl.oaafor tha State of Tana for a ltatod
oampanaatian. ILi holding that said OO@.O$'~ORtwas
lagal, the Supram Court mado the fo'o2lOw~ atatamnt
which is l
         &@iOObh    hanto,   to-wit:

           aDoea the egrommit betwean Tarroll end
      the AttorneyGanaral, Lightfoot, OOufar UpOn
      Terre11 the cfflalaJ.oharaater of Assistant
      Attorney 5eneral? If the effeot of that
Eionorabla I%. L. Washburn, Page 4


             warn to oonatltutrTwroll M
     aflrarpunt
     offloor      of the 6tate,      then his appointment
     ULd    OOntinUMOO     in Offi      WOad     dOpM&        UpM
     the oontlnuauoe       of tho tana of the         Attoznry
     Go no r awh
               l,olppOiIitO& h im,
                                ana hia, authority
     tarainatea      when thr Attornoy Oumal qualifl04
     for    his auooeralng   trrm and Oororrror Oampboll
     want out      of cffiaa by ruaon of th eluoo~aalon
     of the pnaont governor.*
           It la our opinion, tharefon      that when Judge
Allen ZE. Nomay ooaaod to be Ju&e of .& llyth Dirtrlet
Oourt tha offiolal  oourt nportrr    thwetefon      appointed
by him as offioial  oourt npfktor    for aal& Piatriot
Court alao ooaaoa to ba luoh OfflOial roux-t ro rtof.
We are not pcti.1~  UpOn w    &ht    ha Yy hare r o trclg-
aorlbe lvldauioe and eolleot  faoa thenfor! in oaaoa ro-
port04 by hia during the him0   Judge Eenm~ .waa upaa
tho banoh of said Court ‘8s a Dietriot   fu&+       It  fo
our hol&ln& that the tXmmiaa~eN*        Omurt wo\ilb not
ba authorlsad to approve a ol.aisD for aaUx     for    tha
parlob of ray auoh vaoanoy .Sar the offiol8 I ahorthmul
nportar appOiak#d by the Judp of rid Oourt.
           Trusting that      this     aatlafaotorlly         anawora
your lnqulry , wo 833
                                               Vary    thly     yeura

                                      AT-         ,GNRNIUL       OF   !BXAt3



                                                      Jaa. Uo.Baasott
           AF'PROVEDPJG29, 1942                             Aaoistrnt